Title: From Thomas Jefferson to Edmund Randolph, 16 September 1781
From: Jefferson, Thomas
To: Randolph, Edmund


        
          Dear Sir
          Monticello Sep. 16. 1781.
        
        I have received your letter of the 7th. inst. That mentioned to have been sent by the preceding post has not come to hand nor two others which Mrs. Randolph informs me you wrote before you left Virginia, nor indeed any other should you have been so kind as to have written any other.
        When I received the first letter fr[om the President of C]ongress inclosing their resolution, and mentioning [the necessity of an] expeditious departure, my determination to attend at the [next session of] assembly offered a ready and insuperable obstacle to my acceptance of that appointment and left me under no necessity of deliberating with myself whether that objection being removed, any other considerations might prevent my undertaking it. I find  these are many and must therefore decline it altogether. Were it possible for me to determine again to enter into public business there is no appointment whatever which would have been so agreeable to me. But I have taken my final leave of every thing of that nature, have retired to my farm, my family and books from which I think nothing will ever more separate me. A desire to leave public office with a reputation not more blotted than it has deserved will oblige me to emerge at the next session of our assembly and perhaps to accept of a seat in it, but as I go with a single object, I shall withdraw when that shall be accomplished.
        I should have thought that N. Carolina rescued from the hands of Britain, Georgia and almost the whole of S. Carolina recovered, would have been sufficiently humiliating to induce them to treat with us. If this will not do, I hope the stroke is now hanging over them which will satisfy them that their views of Southern conquest are likely to be as visionary as those of Northern. I think it impossible Ld. Cornwallis should escape. Mrs. Randolph will be able to give you all the news on this subject as soon as you shall be able to release her from others. I am with much esteem Dr. Sir Your friend & servt.
        P.S. Pray let me know whether you will want Coll another year. Mrs. Randolph supposes not, but could not positively determine me.
        
      